Citation Nr: 1706213	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-31 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis for the period prior to April 9, 2009.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied entitlement to a TDIU.

In April 2014, the Board remanded claims for service connection for bilateral hearing loss and tinnitus, as well as the claim for entitlement to a TDIU on an extraschedular basis for additional development.

In December 2014, the RO granted service connection for bilateral hearing loss and tinnitus, representing a full grant of the matters previously on appeal.  The Veteran did not appeal the rating decision.

In June 2015, the Board denied entitlement to a TDIU on an extraschedular basis for the period prior to April 9, 2009.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In an October 2016 Order, the Court vacated the Board's June 2015 decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (JMR).  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) symptoms rendered him unable to obtain and maintain substantially gainful employment prior to April 9, 2009.




CONCLUSION OF LAW

Prior to April 9, 2009, the criteria for TDIU on an extraschedular basis were met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 

Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II. Extraschedular TDIU

The Veteran seeks a TDIU on an extraschedular basis for the period prior to April 9, 2009.  He argues that his service-connected PTSD has prevented him from following and maintaining gainful employment since 2004.  

TDIU is assigned when a service-connected disability results in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  It is undisputed that the Veteran did not meet the criteria for a schedular TDIU prior to April 9, 2009 as his service-connected PTSD was not rated 60 percent or more and he had no other service-connected disabilities.  See 38 C.F.R. § 4.16(a).

However, regulations provide that if the percentage requirements are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service ("Director") for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO submitted the Veteran's TDIU claim to the Director for extraschedular consideration.  The Director provided a memorandum decision in December 2014.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment."  In this context, the Court cited the decision in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In addition, in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a veteran need not establish "100 percent unemployability" to prove his inability to maintain a "substantially gainful occupation."  The Federal Circuit declared

Requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the veterans overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility.  While the term "substantially gainful occupation" may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent. 

Id. at 1385.

To be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board observes that the Veteran has a high school education and completed a 4-year carpenter apprenticeship.  He worked until July 2004 as a carpenter with the union, at which time he was laid off, allegedly due to his PTSD symptoms.  The question is whether the Veteran's symptoms of PTSD have rendered him unable to obtain and maintain substantially gainful employment.

The evidence shows the Veteran was granted Social Security Administration (SSA) disability benefits for anxiety related disorders in May 2009, effective November 2006.  While the decision by the SSA is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes in this matter.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  Here, the SSA conducted a mental health evaluation of the Veteran in May 2009.  The examiner found the Veteran's anxiety caused moderate restriction of activities of daily living; marked difficulties in maintaining social functioning; marked difficulties in maintaining concentration, persistence or pace; and one or two repeated episodes of decompensation, each of extended duration.  The examiner found that the Veteran's medical evidence of record was internally and externally consistent with the third party reports.  She observed that the Veteran was irritable, did not socialize, and needed prompting for grooming and to do simple household chores.  The Veteran reported that he did not complete chores once started and avoided situations because of flashbacks and nightmares.  Thus, he was not able to persist at even simple tasks.

The Veteran's wife completed the SSA Third Party Function Report.  She reported that the Veteran would not finish projects.  He was careless with his clothing, performed limited grooming, and bathed when he remembered or when she prodded him to do so.  She had to lay out his clothing and goad him into showering and combing his hair.  The Veteran would attempt to mow the lawn but would take an unreasonable amount of time to finish the task.  She reported that he never spoke to the neighbors and avoided family, except his grandchildren.  He had problems with hearing, following instructions, completing tasks, concentration, and getting along with others.  She observed that he angered easily and avoided people in authority.  He was resentful, refused to work with or supervise others, and did not like to be told what to do.  She said that when stressed or faced with changes in routine, the Veteran would become angry or brooding and sometimes argumentative.

In the SSA Function Report, the Veteran concurred with his wife about his grooming habits.  He said he would wear the same clothes for days and would bathe and do chores, such as mow the grass, when his wife nagged him.  His wife did most household chores because he would forget to do them.  He avoided handling money because he was easily confused and made mistakes.  His hobbies included watching television and building unsatisfactory bird houses for his grandchildren.  He stated that he used to be able to design and build toys and bird houses.  He visited with his grandchildren once a week and attended VA appointments; however, he had poor relationships with his brother and his wife and did not get along with neighbors.  His condition affected communication, hearing, memory, concentration, and understanding, as well as his ability to complete tasks, follow instructions, and get along with others.  He was unable to follow written or spoken instructions due to his poor memory.  Regarding authority figures, he did not get along with them.  When he was working, people did not like his attitude and contractors did not call him back for jobs.  He did not handle stress well and did not like changes.  He described road rage, trust issues, the deterioration of his marriage, and hypervigilance.  

In a separate statement submitted to the SSA, the Veteran reported that his income in 2002 was approximately, $62,300 and by 2004, his income was approximately $26,700.  He stated that the events on September 11, 2001 ("9/11") had a huge impact on his life and that by March 2003, he had a hard time functioning at work.  He could not stand the pressure.  His symptoms became worse and he retired in 2004.

A May 2007 VA treatment record shows a GAF score of 50.  The GAF score assigned from June 2007 to October 2007 was 60.  In mid-October 2007, a GAF score of 58 was assigned.  By way of background, GAF scores have historically been used by mental health professionals to assess an individual's psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness, and were incorporated into prior versions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, including the DSM-IV that the VA transitioned from in August 2014.  While the DSM-V no longer uses GAF scores for assessment purposes, many of the Veteran's VA treatment records and examination reports were conducted before the VA's transition to that version and therefore, the GAF score provides some indication of the psychologist's assessment of the Veteran's overall functioning at the time of the exam.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

An October 2007 VA mental health examination report notes the Veteran had "good" past performance as a union carpenter until 2001, when 9/11 and Iraq started to bring back memories of service.  The examiner stated that from 2001 to 2003 the Veteran became more irritable with less tolerance for supervisors.  The Veteran denied missing work secondary to symptoms, but reported having some difficulty completing tasks and focusing.  He indicated that the freedom of working for the union allowed him to transfer jobs often without penalty.  He denied involvement in physical altercations, but reported arguments.  He said he became tired of the constant change and irritability, so he retired.  The examiner observed that anxiety was barely present but that it became bothersome with triggers.  The examiner found the Veteran had demonstrated a capacity for full occupational functioning until 2001 but from that point on, while he was able to perform his work duties with no breaks in employment, he changed jobs often and voluntarily retired in 2003.  The VA examiner found no objective evidence to support a finding of PTSD symptoms severe enough to warrant anything other than modest limitations in work capacity.  The Veteran had chronic limitations in social functioning, such as disliking crowds and having few friends, but he had healthy relationships with his family and had hobbies.

An August 2008 VA mental health examination shows the Veteran reported having retired in 2004 because of increasing symptoms.  Until that point, he had been a workaholic to distract him from his PTSD symptoms.  However, his symptoms had increased due to news coverage of the war, and caused him to become very disruptive at work.  He reported that he had occasional verbal altercations with coworkers.  He never socialized with them.  If he did not like his boss he would quit because he could find more work through the union.  He reported that he changed jobs more frequently as his symptoms increased.  The examiner noted that per records from the SSA, from 2002-2004 the Veteran's income decreased from $64,000 to $27,000 as his PTSD symptoms increased.  The Veteran indicated that he had been a supervisor for 15-20 years but became unable to handle the interpersonal aspects of the job and the pressure and responsibility of managing everyone else's work.  He returned to working as a journeyman carpenter but he said it was hard work for someone his age.  The Veteran's wife reported that his symptoms increased in 2003 with the Iraq war.  

The examiner found that the Veteran's symptoms began after the Veteran's return from Vietnam and worsened with news coverage of the current war.  Symptoms included nightmares, intrusive memories, flashbacks, intense psychological distress and physiological reactivity with exposure to cues, survivor guilt, avoidance of reminders or cues, inability to recall important aspects of the trauma, diminished interest or participation in significant activities, feelings of detachment from others, restricted range of affect, sense of a foreshortened future, difficulty falling asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran also met the criteria for dysthymia with symptoms of depressed mood, insomnia, low energy, low self-esteem, distractibility, and hopelessness that began in 2003 and appeared to be secondary to the increase in PTSD symptoms.  The examiner opined that the Veteran's symptoms, including irritability, outbursts of anger, and difficulty concentrating have had significant impact on social and occupational functioning.  A GAF score of 55 was assigned.

During an April 9, 2009 VA appointment, the Veteran said he was forced to resign from his construction job because he was unable to function due to his anger, short temper, and foul mood after the events on 9/11.  He said the carpenter's union laid him off and never called him back.  The provider stated that the Veteran had been unable to work since 2004 and has struggled with crowds, isolation, anger, anxiety, fear and guilt.  The examiner indicated that these emotions were triggered by the event of 9/11 and the beginning of the Iraq war. 

In May 2009, the Veteran had a VA examination.  He reported that his PTSD symptoms worsened after the Iraq war started in 2003.  He became argumentative at work, which led to his layoff even though his behavior was not given as the official reason for his layoff.  The examiner stated that the Veteran's symptoms were usually of moderate severity.  Symptoms included mild short term memory loss; panic attacks and anxiety that caused him to avoid contact and most social situations; and moderate depressed mood that detracted from his ability to enjoy his family.  He had eliminated outside social contact.  Also noted was road rage and episodic anger, which occurred several times a week of moderate degree.  The examiner assigned a GAF score of 50 and stated that it was likely that the worsened symptoms of PTSD and depression led to layoffs and the Veteran's decision to retire in 2004.  The examiner had the impression that the Veteran's PTSD and depression would likely cause significant problems if he were to attempt to return to work.  The examiner stated that the symptoms caused partial work impairment and that it was likely that the Veteran would continue to experience irritability to a degree that would result in decreased reliability and productivity.  The examiner concluded that the PTSD symptoms were severe enough to interfere with occupational and social functioning.

Pursuant to the Board's April 2014 remand and as alluded to above, a memorandum was provided by the Director in December 2014 addressing entitlement to a TDIU on an extraschedular basis.  The Director found the evidence did not show that the Veteran's service-connected PTSD with major depression prevented him from engaging in substantial gainful employment prior to April 9, 2009.  The Director found the objective evidence did not demonstrate that the Veteran's service-connected PTSD, prior to April 9, 2009, significantly impacted employment and his ability to obtain and maintain gainful employment; therefore, the Director denied an earlier effective date for TDIU on an extraschedular basis per 38 C.F.R. § 4.16(b).

The Board acknowledges the report from the Director but finds that a TDIU on an extraschedular basis prior to April 9, 2009, is warranted.  The Board points out that the criteria for a total rating for PTSD under 38 C.F.R. § 4.130 are significantly different from the criteria for a finding of entitlement to a TDIU.  As noted above, for a TDIU, the evidence must show only that the symptoms of service-connected PTSD interfered with the Veteran's ability to obtain and maintain substantially gainful employment prior to April 2009.  The Veteran need not be a "total 'basket case'" before finding that he is unable to obtain and maintain substantially gainful employment.  Timmerman, 510 F.2d at 442.  Further, the evidence need not show that he is 100 percent unemployable.  Roberson, 251 F.3d 1378.  

In this case, the probative evidence demonstrates that the Veteran was unable to secure and follow a substantially gainful occupation prior to April 2009.  As discussed above, the Veteran consistently reported to VA and SSA providers that his PTSD symptoms worsened after 9/11, correlating with the significant decrease in income from 2002 to 2004.  Significantly, the SSA examiner found that the Veteran's symptoms caused moderate restriction of activities of daily living; marked difficulties in maintaining social functioning; marked difficulties in maintaining concentration, persistence or pace; and one or two repeated episodes of decompensation, each of extended duration.  The SSA examiner found the Veteran was unable to persist at even simple tasks.  The October 2007 VA examiner found the Veteran had demonstrated a capacity for full occupational functioning until 2001, at which point he started changing jobs as his symptoms increased.  Additionally, the August 2008 VA examiner found that the Veteran's symptoms had caused significant impact on social and occupational functioning and an April 2009 VA treatment record states that the Veteran had been unable to work since 2004 due to his PTSD symptoms.  The May 2009 VA examiner stated that the Veteran's worsened symptoms of PTSD and depression led to his layoffs and decision to retire in 2004 and were of the severity to interfere with occupational functioning.  Further, GAF scores assigned prior to April 2009 suggest that the Veteran's PTSD symptoms caused moderate to significant impairment in occupational functioning.

While the evidence suggests that the Veteran may have been able to return to work as a journeyman prior to April 2009, it appears unlikely that he would have been able to maintain substantially gainful employment.  The Veteran's work history and experience is in a field that requires the ability to work with others and/or complete projects.  However, the SSA provider found that his mental health symptoms caused marked difficulties with concentration, social functioning, and persistence or pace.  The SSA examiner also stated that the Veteran was unable to persist at even simple tasks.  Further, the Veteran's wife has indicated that the Veteran was unable to maintain grooming without her help much less complete minor tasks around the home without substantial harassment.  The Veteran and his wife also reported that he would frequently leave projects incomplete.  Thus, while the Veteran may have been able to work the occasional odd job prior to April 2009, the Board finds it highly improbable that he would have been able to maintain substantially gainful employment when considering the impact of his PTSD symptoms on his occupational functioning.

Based on the foregoing, given the Veteran's education and employment history and in light of the progression of his PTSD symptoms since 9/11, the Board finds it unlikely that the Veteran could have obtained and maintained substantially gainful employment prior to April 2009.  Entitlement to a TDIU on an extraschedular basis is warranted prior to April 2009.  The appeal is granted.



ORDER

TDIU on an extraschedular basis prior to April 2009 is granted.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


